department of the treasury internal_revenue_service washington d c sep cc psi b01 lcnash genin-148269-03 uil office_of_chief_counsel number info release date patrick l carter fenton street suite silver spring md taxpayer aisha enterprises this letter is in response to your letter dated date seeking a private dear mr carter letter_ruling to obtain retroactive s_corporation relief back to date we spoke with the cincinnati service_center entity classification department and were informed that taxpayer is already classified as an s_corporation effective date as such we are closing this matter since you are no longer in need of relief to file a late election to be treated as an s_corporation further questions please contact us at not a toll free number we appreciate this opportunity to provide you with assistance if you have sincerely s dianna k miosi dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries
